Exhibit 10.5

 

Union Acquisition Corp. II

509 Madison Ave, Ninth Floor

New York, NY 10022

 

October 17, 2019

 

Dan Fink

67 Prospect St

Greenwich, CT 06830

 

Re: Consulting Services

 

Ladies and Gentlemen:

 

This letter agreement by and between Union Acquisition Corp. II (the “Company”)
and Dan Fink, dated as of the date hereof, will confirm our agreement that,
commencing on the date the securities of the Company are first listed on the
Nasdaq Capital Market (the “Listing Date”), pursuant to a Registration Statement
on Form S-1 and prospectus filed with the Securities and Exchange Commission
(the “Registration Statement”) and continuing until the earlier of the
consummation by the Company of an initial business combination or the Company’s
liquidation (in each case as described in the Registration Statement) (such
earlier date hereinafter referred to as the “Termination Date”), Mr. Fink shall
provide consulting and advisory services reasonably requested of him by Kyle
Bransfield, the Company’s Chief Executive Officer, and/or the Company’s Board of
Directors relating to the Company’s search for and consummation of an initial
business combination, including those that may not necessarily be performed by
chief operating officers of other companies. In exchange therefor, the Company
shall pay Mr. Fink the sum of $10,000 per month commencing on the Listing Date,
and will be entitled to be reimbursed for any out-of-pocket expenses, continuing
monthly thereafter until the Termination Date.

 

Mr. Fink hereby waives any and all right, title, interest or claim of any kind
in or to any distribution of the trust account established by the Company in
connection with the Company’s initial public offering (“Claim”) with respect to
the fees owed hereunder and hereby waives any Claim the undersigned may have in
the future as a result of, or arising out of, this agreement and will not seek
recourse against the Trust Account for any reason related thereto.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same letter agreement.

 

  Very truly yours,           UNION ACQUISITION CORP. II           By: /s/ Kyle
P. Bransfield     Name: Kyle P. Bransfield     Title: Chief Executive Officer

 

/s/ Dan Fink   Dan Fink  

 